Name: Commission Regulation (EC) No 3245/94 of 21 December 1994 repealing Regulation (EEC) No 1267/93 laying down detailed rules for the application of Council Regulation (EEC) No 1108/93 with respect to the management of a quota of 5 000 tonnes of petfood, falling within CN code 2309 10 and originating in Sweden
 Type: Regulation
 Subject Matter: agricultural activity;  Europe;  tariff policy
 Date Published: nan

 28 . 12. 94 Official Journal of the European Communities No L 338/69 COMMISSION REGULATION (EC) No 3245/94 of 21 December 1994 repealing Regulation (EEC) No 1267/93 laying down detailed rules for the application of Council Regulation (EEC) No 1108/93 with respect to the management of a quota of 5 000 tonnes of petfood, falling within CN code 2309 10 and originating in Sweden THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Norway, Austria, Finland and Sweden, and in particular Article 169 (2) thereof ('), Whereas, pursuant to Article 2 (3) of the Treaty of Acces ­ sion, the institutions of the European Community may adopt before accession the measures referred to in Article 1 69 of the Act, which measures shall enter into force only subject to and on the date of entry into force of the Treaty ; Whereas the grounds for Commission Regulation (EEC) No 1267/93 of 26 May 1993 laying down detailed rules for the application of Council Regulation (EEC) No 1108/93 with respect to the management of a quota of 5 000 tonnes of petfood, falling within CN code 2309 10 and originating in Sweden (2) no longer exist because of the accession of Norway and Sweden to the European Union ; whereas that Regulation should accordingly be repealed, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1267/93 is hereby repealed. Article 2 This Regulation shall enter into force subject to and on the date of entry into force of the Treaty of Accession of Norway, Austria, Finland and Sweden. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No C 241 , 29. 8 . 1994, p. 21 . 0 OJ No L 129, 27. 5. 1993, p. 14.